Appeal by the People from an order of the Supreme Court, Queens County (Eng, J.), dated June 1, 1992, which, upon reargument, granted the defendant’s motion to dismiss the indictment on speedy trial grounds pursuant to CPL 30.30.
Ordered that the order is affirmed.
Contrary to the People’s contentions, the court properly charged them with a period of time which elapsed between the dismissal of an earlier indictment and the defendant’s subsequent arraignment on a superseding indictment (People v Cortes, 80 NY2d 201, 211-212; People v Palacios, 79 NY2d 897; People v Correa, 77 NY2d 930).
The court also properly declined to exclude a period of delay which occurred after the People, without excuse, failed to produce the pro se defendant for a scheduled Wade hearing. Further, we reject the People’s assertions that under the *521circumstances presented, the defendant’s legal advisor could permissibly waive the defendant’s right to be present at the Wade hearing (see, People v Morales, 80 NY2d 450; People v Dokes, 79 NY2d 656; People v Anderson, 16 NY2d 282; see also, People v Jones, 66 NY2d 529, 543).
We have reviewed the People’s remaining contentions and find them to be without merit. Thompson, J. P., Rosenblatt, Altman and Hart, JJ., concur.